DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 9-10, filed 02/28/2022, with respect to the objection to the abstract, the objection to the drawings, the objection to the specification, the objection to claims 1, 2, 4, 5, 8, 11-13, 15 and 16, the rejection of claims 1-18 under 35 U.S.C. 112(b), and the rejection of claims 1-5, 7, and 18 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive. The objection to the abstract, the objection to the drawings, the objection to the specification, the objection to claims 1, 2, 4, 5, 8, 11-13, 15 and 16, the rejection of claims 1-18 under 35 U.S.C. 112(b), and the rejection of claims 1-5, 7, and 18 under 35 U.S.C. 102(a)(1) have been withdrawn. 
Applicant’s arguments, see pg. 11-14, filed 02/28/2022, with respect to the rejection of claims 6, 8-10, and 11-17 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
The Applicant argues that Yu teaches the imaging member support substrate as being a flexible photosensitive belt, rather than a photosensitive drum. The Applicant further argues that although Itami teaches setting the contact force of the cleaning blade to a value from 5 g/cm to 50 g/cm, Itami does not consider setting the contact force of the cleaning blade to control deformation of the surface of a photosensitive drum. Finally, the Applicant then argues that since Yu is directed to the composition of the charge transferring material used in a flexible photosensitive belt, Yu does not disclose or suggest the photosensitive ratio of the first product and the second product that is optimized for the linear pressure of the contact blade and, therefore, does not recognize the problems, or advantages, of the claimed features of the Applicant’s invention.
However, Yu teaches that the substrate may have a number of many different configurations, such as a drum ([0038]). A reference is relevant for all that it teaches. In re Heck, 216 USPQ 1038, 1039 (Fed. Cir. 1983). "[I]n a section 103 inquiry, 'the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.'" Merck & Co. Inc. v. Biocraft Laboratories Inc., 10 USPQ2d 1843, 1846 (Fed. Cir. 1989) (quoting In re Lamberti, 192 USPQ 278, 280 (CCPA 1976)). Since Yu teaches a photosensitive drum as one of the suitable configurations of the imaging member support substrate, the limitation that the image carrier unit comprises a photosensitive drum in claims 1 and 13 is obvious over the teachings of Yu.
Additionally, in response to Applicant's argument that Itami does not consider setting the contact force of the cleaning blade to control deformation of the surface of a photosensitive drum, a recitation of the intended use of a product or apparatus must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use of the claimed invention, then it reads on the claim limitation. Specifically, the Applicant’s claims are directed to an apparatus (image carrier unit) rather than a method of using said apparatus. As such, the step of setting the linear force of the cleaning blade of the apparatus is not considered a limitation of the apparatus. Furthermore, any improvements derived from the regulation of the force of the cleaning blade would not be considered when considering the patentability of the apparatus. In case the Applicant has obtained unexpectedly superior results by virtue of an image forming method that balances the force of the cleaning blade with the composition of the photosensitive layer, then the Applicant is kindly invited to apply for a patent on the method, so that the alleged improvements would be material to the invention, and would therefore be considered.
Assuming, arguendo, that Itami does not consider setting the contact force of the cleaning blade to control deformation of the surface of the imaging member support substrate (photosensitive drum), Itami does not need to teach the same motivation for setting the contact force of the cleaning blade as the Applicant. According to the MPEP, rationale to modify or combine prior art may be expressly or impliedly contained in the prior art and references do not have to explicitly suggest combining teachings (MPEP 2144 [R-5]).  In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988). Furthermore, the MPEP states that, “it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by the applicant.” Also, according to the MPEP, “Although Ex parte Levengood, 28 USPQ2d 1300, 1302 (Bd. Pat. App. & Inter. 1993) states that obviousness cannot be established by combining references “without also providing evidence of the motivating force which would impel one skilled in the art to do what the patent applicant has done” (emphasis added), reading the quotation in context it is clear that while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention (MPEP 2144 [R-5]).”
As previously mentioned, the Applicant argues that Yu does not disclose or suggest the photosensitive ratio of the first product and the second product that is optimized for the linear pressure of the contact blade and, therefore, does not recognize the problems, or advantages, of the claimed features of the Applicant’s invention. In support of this argument, the Applicant cites MPEP 2141.02 (III) for teaching that "[A] patentable invention may lie in the discovery of the source of a problem even though the remedy may be obvious once the source of the problem is identified. This is part of the ‘subject matter as a whole’ which should always be considered in determining the obviousness of an invention under 35 U.S.C. § 103." In re Sponnoble, 405 F.2d 578, 585, 160 USPQ 237, 243 (CCPA 1969). 
However, on the contrary, MPEP 2141.02 (III) further states that "discovery of the cause of a problem. . does not always result in a patentable invention. . .. [A] different situation exists where the solution is obvious from prior art which contains the same solution for a similar problem." In re Wiseman, 596 F.2d 1019, 1022, 201 USPQ 658, 661 (CCPA 1979) (emphasis in original). For instance, Yu teaches a flexible imaging member including an improved plasticized charge transport layer formulation (Abstract). Yu teaches that the flexible imaging member is prepared to have a reformulated charge transport layer, comprising a charge transport compound, a novel high molecular weight film forming A-B deblock copolymer binder, and an ozone quenching high boiling plasticizer, so that the charge transport layer as formulated provides the resulting imaging members with photoelectrical stability, chemical resistivity, as well as providing for the elimination of an anticurl backing coating to render flatness ([0028]). The charge transport layer is a reformulation of the disclosure to have internal stress/strain relief for effecting imaging member curl control ([0030]). Therefore, Yu clearly does recognize the problems, and advantages, of optimizing the composition of the photosensitive layer. Furthermore, although Yu does specifically use the term “photosensitive ratio”, Yu clearly teaches a photosensitive layer in Example 1 that satisfies the photosensitive ratio as defined by the Applicant in the claims (see pg. 13 of the previous Office action). As such, this configuration is known in the prior art. 
Furthermore, MPEP 2141.02 (IV) states that Applicants who allege the inventor discovered the source of a problem must provide evidence substantiating the allegation, either by way of affidavits or declarations, or by way of a clear and persuasive assertion in the specification. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (unsubstantiated statement of counsel was insufficient to show appellants discovered source of the problem); In re Kaslow, 707 F.2d 1366, 217 USPQ 1089 (Fed. Cir. 1983) (Claims were directed to a method for redeeming merchandising coupons which contain a UPC "5-by-5" bar code wherein, among other steps, the memory at each supermarket would identify coupons by manufacturer and transmit the data to a central computer to provide an audit thereby eliminating the need for clearinghouses and preventing retailer fraud. In challenging the propriety of an obviousness rejection, appellant argued he discovered the source of a problem (retailer fraud and manual clearinghouse operations) and its solution. The court found appellant’s specification did not support the argument that he discovered the source of the problem with respect to retailer fraud, and that the claimed invention failed to solve the problem of manual clearinghouse operations.). No where has the Applicant provided evidence that the inventors discovered the source of the problem (deformation of the surface of the photosensitive drum, caused by the linear pressure of the cleaning blade, inhibiting charging of the photosensitive drum. 
Accordingly, the rejections of the claims under 35 U.S.C. 103 as previously presented in the last Office action, are reformed with the teachings from the discussion above.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.




Claims 1-2, 5-7, 9-13, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2015/0086914 A1), in view of Gondoh et al. (US 2014/0356042 A1), and further in view of Itami et al. (US 2001/0006755 A1).
Yu teaches a flexible imaging member including an improved plasticized charge transport layer formulation (Abstract). The imaging member is included in an image forming apparatus for forming an image on a recording medium ([0019]). Yu teaches that the flexible imaging member are prepared to have a reformulate charge transport layer, comprising a charge transport compound, a novel high molecular weight film forming A-B deblock copolymer binder, and an ozone quenching high boiling plasticizer, so that the charge transport layer as formulated provides the resulting imaging members with photoelectrical stability, chemical resistivity, as well as providing for the elimination of an anticurl backing coating to render flatness ([0028]). The charge transport layer is a reformulation of the disclosure to have internal stress/strain relief for effecting imaging member curl control ([0030]). The substrate may have a number of different configurations, such as a belt or a drum ([0038]). The charge transport layer comprises an average of about 30 to 70 weight % of the charge transport compound ([0076]). Yu further teaches a charge transport layer that is prepared by combining bisphenol A polycarbonate as a binder resin (molecular weight: 120,000) with N,N'-diphenyl-N,N'-bis(3-methylphenyl)-[1,1'-biphenyl]-4,4'-diamine (molecular weight: 516.7) as a charge transport compound ([0120]). These materials were combined in a weight ratio of 1:1, or 50 weight percent of each ([0120]). A photosensitive ratio of a first product to a second product as defined by Formula (1) of the instant specification (see [0131] of the instant spec, (A x B) / (C1 x D1 + C2 x D2), where B = P / (Q + P) = 0.50 / (0.50 + 0.50) = 0.50) was calculated to be (120,000 x 0.50) / (516.7 x 0.50) = 232.24. This photosensitive ratio calculated using the binder resin and charge transport compound as taught by Yu falls within the claimed range between 183.0 and 233.9. The molecular weights used to calculate the photosensitive ratio for the binder resin and the charge transporting compound were obtained using weight-average molecular weights ([0029]).
Yu further teaches that one or more types of charge transporting compounds may be used ([0063]) such that the charge transport layer contains N types of charge transporting materials, where N may be an integer of two or more. The calculation of the second product used to determine the photosensitive ratio as above is a sum of the products of the weight-average molecular weight of the charge transport compound and the weight % of the charge transport compound. Furthermore, the additional charge transporting materials taught by Yu have similar molecular weights to the charge transporting materials taught in the example in [0120] and therefore the second product would be expected to fall within the range when multiple charge transporting compounds were employed.
Yu does not mention Martens hardness values and therefore fails to meet the limitation that the Martens hardness of the image carrier is 136 MPa to 153 MPa. However, Gondoh teaches an image forming apparatus that includes an image carrier, a charging mechanism, an electrostatic latent image forming mechanism, a transfer mechanism, and a cleaning mechanism including a cleaning blade to clean a transfer residue toner adhering to the surface of the image carrier by contacting the surface of the image carrier. The cleaning blade includes a strip shaped elastic blade and a surface layer formed on an opposing surface of the of the strip shaped elastic blade opposite to the surface of the image carrier (Abstract). Gondoh further teaches that in the cleaning blade, Martens hardness is employed as an index of hardness of a surface layer. The Martens hardness of the surface layer on the cleaning blade of the image carrier unit is from 50 N/mm2 to 500 N/mm2 ([0050]). When the Martens hardness is smaller than 50 N/mm2, curling of a leading-edge ridge line portion occurs. When the Martens hardness is larger than 500 N/mm2, cracks in the surface layer may be generated due to the friction force between the photoreceptor and the surface layer ([0050]).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have employed a Martens hardness within the range of Gondoh to the image carrier unit of Yu to prevent curling or cracking of the surface layer. See MPEP § 2143 (A).
Additionally, Yu does not mention specific values for the linear pressure of the cleaning blade, the contact angle between the cleaning blade and the contact part of the image carrier, or the linear speed of the image carrier, and therefore fails to meet the claim limitations that the linear pressure of the of the cleaning blade is from 15 [gf/cm] to 30 [gf/cm], the contact angle between the cleaning blade and the contact part of the image carrier is from 10 to 15 degrees, and the linear speed of the image carrier is from 234 [mm/s] to 0 [mm/s]. 
However, Itami teaches an electrophotographic photoreceptor and an electrophotographic image forming apparatus (Abstract). The photoreceptor is present on a cylindrical electrically conductive support that comprises a sublayer, a charge generating layer, a charge transport layer, and a surface layer ([0015]). The electrophotographic photoreceptor is rotated more than 300,000 times to carry out the image forming process ([0018]). A cleaning blade is employed during the cleaning process of the image forming process where it is brought into contact with the photoreceptor under a linear pressure of 5 to 50 g/cm ([0020]). In one particular example, Itami teaches that the contact angle between the cleaning blade and the contact part of electrophotographic image forming apparatus is 10 degrees ([0056]). In that same particular example, the electrophotographic image forming apparatus operates at a linear speed of 210 mm/s ([0056]). In another example, Itami teaches that when the cleaning blade is in contact with the cleaning section of the electrophotographic image forming apparatus, the linear pressure required for a moderate impact resilience of 34% is 20 gf/cm ([0332]). A wear test was performed on the electrophotographic photoreceptor when brought into contact with the cleaning blade to determine a variety of factors, such as impact resilience ([0056]). To minimize the wear on the photoreceptor, Itami teaches a formula that can be used to determine the linear pressure of the cleaning blade applied to the photoreceptor, which represents a balance between the gravitational force applied to the center of gravity and the repulsive for moment with respect to the blade pressure ([0183]). 
Therefore, It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have used the cleaning unit taught by Itami in the image forming apparatus of Yu and to have utilized the linear pressure of the cleaning blade, the contact angle of the cleaning blade and the linear speed of the photoreceptor in order to improve the cleaning performance and moderate impact resilience in order to prevent bounding or curling. See MPEP § 2143 (A).
Additionally, the terms “photosensitive ratio” and “charge transporting ratio” are disclosed by the Applicant as being synonymous (see [0131] of the instant spec). Additionally, the terms “added weight ratio” and “area ratio” are disclosed by the Applicant as being synonymous (see [0122] of the instant spec). Claim 13 includes all of the same limitations of Claim 1, except for that the charge transporting ratio was calculated in terms of peak molecular weights rather than weight-average molecular weights. 
	However, a person of ordinary skill in the art would have recognized that peak molecular weights and weight-average molecular weights are sufficiently similar and therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date to have substituted weight-average molecular weight measurements of the binding resin and the charge transporting material with peak molecular weight measurements into the calculations required of Formula 1 while expecting the charge transporting ratio to still fall within the range of 183.0 to 233.9, absent any evidence to the contrary. See MPEP § 2143 (B).
Conclusion





Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.





























Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420. The examiner can normally be reached Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.A.E./Examiner, Art Unit 1737                                                                                                                                                                                                        
/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        05/20/2022